Richardson, Judge:
The merchandise of the instant appeal consists of printing equipment which was imported at Chicago, Ill., from Sweden and advanced in value upon reappraisement. The appeal was submitted to the court upon a stipulation which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff, and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise involved consists of printing equipment described on the invoice as one “Super Como 46” Automatic Spacing Cutter with accessories, which was exported from Sweden on November 4, 1963.
2. That the merchandise in question was entered into the United States after February 28, 1958 and that the merchandise does not appear on the Secretary’s Final List T.D. 54521.
3. That at the time of exportation to the United States of said merchandise, the price at which such or similar merchandise was freely sold in the principal markets of Sweden, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to *675placing the merchandise in condition, packed ready for shipment to the United States, was $7,600 net, packed, less ocean freight and insurance in the amount of $391.10.
IT IS FURTHER STIPULATED AND AGREED that this Appeal for Re-appraisement may be submitted for decision on this stipulation.
On the agreed facts, I find:
1. That export value, as that value is defined in 19 U.S.C.A., section 1401a(b) (section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956), is the proper basis for determination of the value of the involved merchandise; and
2. That such value is $7,600 net, packed, less ocean freight and insurance in the amount of $391.10.
Judgment will be entered accordingly.